EXHIBIT 10.5

Zions Bancorporation

2009 - 2011 Value Sharing Plan

Objective: The purpose of the 2009 - 2011 Zions Bancorporation Value Sharing
Plan (the “Plan”) is to provide a two-year incentive plan for selected members
of the senior management group and other key managers of Zions Bancorporation
(the “Company”). It is designed to create long-term shareholder value by
focusing the Participant’s attention on improving the Company’s financial
results and credit quality over a two-year period.

Eligibility: Selected key members of the senior management group and other key
managers of the Company as determined by the Company’s Board of Directors (the
“Board”) or its Executive Compensation Committee (the “Committee”).

Effective Date: July 1, 2009, through June 30, 2011 (the “Award Period”).

Payment of Awards: Subject to limitations enumerated in the “Other
Administrative Provisions” section of the Plan, the incentive awards, if any,
earned under this Plan will be paid within ninety days after the end of the
Award Period.

Plan Administrator: The Plan is to be governed and interpreted by the Committee.

How the Plan Works:

 

1) Establishment of Award Fund

An Award Fund will be established, the size of which will be based upon two
factors: a.) the adjusted Pretax Pre-Provision Earnings (“PTPP Earnings”) during
the Award Period, which will be used to calculate a Base Amount, and b.) a
Credit Modifier, both of which are more fully outlined in the “Calculation
Methodology,” below.

 

2) Participation Units

Each Participant designated by the Committee shall be awarded a specific number
of Participation Units (“Units”), representing a pro-rata claim, in proportion
to the total number of designated Units, on any Award Fund established under
this Plan during the Award Period.

 

3) Calculation Methodology

The total Award Fund shall consist of a Base Amount, which shall be further
modified by a Credit Modifier.

The Base Amount of the Award Fund shall be established as follows:

The minimum cumulative PTPP Earnings which must be achieved during the Award
Period shall equal 4.00 x the PTPP Earnings during the six-month period from
January 1, 2009 to June 30 , 2009 (the “Base Period”), or $2,045,996,000
(representing 0% growth



--------------------------------------------------------------------------------

compounded semi-annually), and shall produce a Base Amount in the Award fund of
$.50 per Unit.

The target cumulative PTPP Earnings during the Award Period shall equal 4.1266 x
the Base Period PTPP Earnings, or $2,110,752,000 (representing 2.5% growth
compounded semi-annually), and shall produce a Base Amount in the Award fund of
$1.00 per Unit.

The maximum cumulative PTPP Earnings during the Award Period which shall be used
in calculating the Base Amount will be 4.2563 x the Base Period PTPP Earnings,
or $2,177,093,000 (representing 5.0% growth compounded semi-annually), and shall
produce a Base Amount in the Award Fund of $1.50 per Unit.

PTPP Earnings amounts greater than the minimum and less than the maximum
thresholds will be interpolated in determining the Base Amount of the Award
Fund. Each  1/2 percentage point of annual growth in PTPP Earnings, up to 5.0%,
produces a $.10 increase in the value of a Unit above the $.50 value that
results from 0% growth.

The Base Amount of the Award Fund will be multiplied by a factor, the Credit
Modifier, as defined below. The Credit Modifier may increase or decrease the
Base Amount by up to 100%.

Definitions:

A) PTPP Earnings is defined as the total of the following items during the Award
Period:

 

  1. Cumulative taxable-equivalent net interest income plus non-interest income
(taxable-equivalent revenue);

 

  a. plus, net securities valuation and impairment losses or (gains) recognized
through the income statement;

 

  b. less, the accretion of discount recognized in income from securities
acquired from Lockhart Funding, LLC during the first half of 2009;

 

  c. plus, an adjustment representing the income that would otherwise have been
recognized during the Award Period from interest rate swaps terminated in the
second quarter of 2009;

 

  d. less, gains or (losses) from the termination or ineffectiveness of interest
rate swaps, excluding those portions of such gains or losses as would otherwise
have been recognized through the income statement during the Award Period;

 

  e. less, fair value and non-hedge derivative income or (loss);

 

  f. less, gains or (losses) resulting from debt restructuring;

 

  g. less, amortization of expense arising from the gain recognized as a result
of the modification of subordinated debt during the second quarter of 2009.



--------------------------------------------------------------------------------

  h. less, “bargain purchase” gains recognized through the income statement;

 

  i. less, a capital charge (credit) equal to 20.0% per annum on an imputed 6.0%
equity allocation applied to the average increase (decrease) in average assets
during the Award Period, as compared to average assets during the Base Period.

LESS,

 

  2. Non-interest operating expense (Operating Expense);

 

  a. less, total OREO expense;

 

  b. less, FDIC insurance premium expense

PLUS or (MINUS),

 

  3. Equitable adjustments, as follows:

 

  a. any adjustment deemed necessary by the Committee to normalize PTPP Earnings
as a result of unusual and extraordinary changes in internal cost or income
allocations, relative to those included in the Base Period PTPP Earnings, which
produce a change in costs or income which are not offset by a corresponding
change in cost or income within the Company;

 

  b. any other adjustments, which, in the sole discretion of the Committee, are
required to equitably reflect operating performance during the Award Period with
comparable measures of performance during the Base Period.

B) Credit Modifier is defined as the weighted average sum of the following
measures of credit quality at the conclusion of or over the course of the Award
Period, added to 100% and multiplied by -1:

 

  1) Percentage change in Classified loans and leases (excluding any
FDIC-supported loans and leases) at June 30, 2011 as compared to total
Classified loans and leases at June 30, 2009 ($4,647,580,000). 30% weight;

 

  2) Percentage change in Non-accrual loans, leases and OREO (excluding any
FDIC-supported loans, leases and OREO) at June 30, 2011 as compared to total
Non-accrual loans, leases and OREO at June 30, 2009 ($1,959,659,000). 30%
weight;

 

  3) Cumulative net charged-off loans and leases, including total OREO expense,
during the Award Period less $1,624,285,000 (equal to 1.99% annual net
charge-off rate on outstanding loans, leases and OREO (net of FDIC-supported
assets) of $40,818,617,000 at the beginning of the Plan Period), divided by
$1,624,285. (For purposes of this calculation, any recovery on the Flying J
credit shall be calculated at 10% of any recovery recognized during the Plan
Period). 40% weight.

 

4) Other Administrative Provisions



--------------------------------------------------------------------------------

  (1) This is a discretionary Plan governed and interpreted by the Committee,
whose decisions shall be final. The intent of the Plan is to fairly reward
Participants for increasing shareholder value. If any adjustments need to be
made to allow this Plan to accomplish its purpose, the Committee in its sole
discretion can make those adjustments.

 

  (2) The Committee may, at its sole discretion, alter the terms of the Plan at
any time during an Award Period.

 

  (3) Participants will not vest in any benefits available under the Plan until
any payments hereunder are made after the conclusion of the Award Period.

 

  (4) Participants must be employed by the Company or one of its subsidiaries at
the time payment is made. Nevertheless, upon death, permanent disability, or
normal or early retirement (unless upon early retirement the Participant becomes
employed by an entity which competes with Zions Bancorporation or any of its
subsidiaries), Participant (or his/her estate) shall be eligible to receive a
pro-rata incentive payment at the conclusion of the Award Period. This award
will be based upon the Participant’s calculated award as approved by the
Committee and will be prorated for the number of full calendar quarters the
Participant was engaged as an officer of the Company or its subsidiaries prior
to death, disability or retirement. For purposes of this Plan, a Participant
will generally not be considered eligible for early retirement before age 55, or
for normal retirement before age 65, unless otherwise approved by the Committee.

 

  (5) The Company shall retain the right to withhold payment of incentives to
Participants in the event of a significant deterioration in the Company’s
financial condition, or if so required by regulatory authorities, or for any
other reason considered valid by the Board in its sole discretion.

 

  (6) The terms of this plan are subject to and limited by applicable law
(including, without limitation, the Emergency Economic Stabilization Act of
2008, the American Recovery and Reinvestment Act of 2009, any applicable
regulation or other binding guidance thereunder, or any agreement or arrangement
with or restriction imposed by, the United States Department of the Treasury,
any bank regulatory agency or any other governmental agency. In particular,

 

  (a) Payments made under this plan are subject to the “clawback” provisions
contained in section 111 and associated regulations promulgated under the
Emergency Economic Stabilization Act of 2008, the American Recovery and
Reinvestment Act of 2009, the Sarbanes-Oxley Act of 2002, and regulations
promulgated under such laws, which may require the Company to recover incentive
compensation paid, if the compensation was based on materially inaccurate
statements of earnings, revenues, gains or other criteria.

 

  (b)

The accrual or payment of incentives under this plan are subject to the
limitations prescribed for employees designated to be among the twenty-five
highest-compensated employees of the Company, as contained in section 111 and
associated regulations promulgated under the Emergency Economic Stabilization
Act of 2008, the American Recovery and Reinvestment Act of 2009, and regulations
promulgated under such laws, which generally provide that incentives



--------------------------------------------------------------------------------

 

under this plan may not be accrued or paid during the period in which such an
employee is so designated.

 

  (7) Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Company’s “at-will” policy of employment.

 

  (8) In the event a Participant transfers within Zions Bancorporation during
the Award Period, he/she may be eligible to receive a pro-rata award from each
participating Zions entity based on the number of months in each entity and each
entity’s financial and credit performance.

 

  (9) In the event of a change in control of the Company (as defined in the
Company’s Change in Control Plan), the Plan will be terminated and payments
shall be made in accordance with the provisions of section 3 (b) of the Change
in Control Plan.

 

  (10) This document is intended to provide a guideline for the creation and
distribution of incentive compensation. Nothing herein creates a contractual
obligation binding on the Board or the Committee, and no Participant shall have
any legal rights with respect to an Award until such Award is distributed.

APPENDIX

The following is an example of how the Plan operates.

Assume that the cumulative Pretax Pre-Provision (PTPP) Earnings for Zions
Bancorporation during the two years of the Award Period total $2,120,063,000.
This is the equivalent of the Base Period PTPP Earnings ($511,499,000)
compounded semi-annually for 2 years at an annual rate of 2.855%.

 

  •  

The resulting Base Amount of each Unit is therefore $1.071 (the $.50 achieved by
reaching the minimum 0% growth threshold for PTPP Earnings, plus 2.855/.5 x
$.10).

The Base Amount is then multiplied by the Credit Modifier. Assume that
Classified loans and leases at 6/30/11 are $3,253,771,000; that Non-accrual
loans, leases and OREO are $1,069,778,000; and that cumulative net charge-offs
over the 2-year period are $1,740,259,000.

 

  •  

The Credit Modifier is calculated as follows:

 

  •  

Classified loans and leases decreased from $4,647,580,000 at 6/30/09 to
$3,253,771,000 at 6/30/11, or -29.99%. This is given a 30% weight, producing a
factor of -9.00%.

 

  •  

Non-accrual loans, leases and OREO decreased from $1,959,659,000 at 6/30/09 to
$1,069,778,000 at 6/30/11, or


 

-45.41%. This is given a 30% weight, producing a factor of -13.62%



--------------------------------------------------------------------------------

  •  

Net charge-offs of $1,740,259,000 exceeded the target amount of $1,624,285,000
by +7.14%. This is given a weight of 40%, producing a factor of +2.86%.

 

  •  

The three factors are added to 100%, and multiplied by -1 (reflecting the fact
that reductions in any of these credit measures positively affects our
performance). The composite weighted Credit Modifier is thus:

[(-.0900-.1362+.0286) x -1] +1 = 119.76%

The final Unit Value is $1.071 x 119.76% = $1.283 per Unit.